DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/27/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2
Withdrawn claims: 				3-13
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 3-4, 8, 10-13
New claims: 					14-19
Newly withdrawn claims:			15-19
Claims currently under consideration:	1-2, 14
Currently rejected claims:			1-2, 14
Allowed claims:				None

Election/Restrictions
Newly submitted claims 15-19 are directed to an invention that is independent or distinct from the invention originally selected for prosecution on the merits due to new claims 15-19 being dependent from withdrawn claims 3, 7, 9, 11, and 13.
Since applicant has received an action on the merits for the originally elected invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (Ji et al., “Assessment of measurement characteristics for rehydration of milk protein based powders”, 2016, Food Hydrocolloids, vol. 54, pages 151-161) as evidenced by Dairy (U.S. Dairy Export Council, “Nutritional Composition of Skim Milk Powder”, 2009 Reference Manual for U.S. Milk Powders).  
Regarding claim 1, Ji teaches a protein powder (corresponding to skim milk powder (SMP)) with a contact angle of 60° obtained within 5 seconds of contact with water (page 156, column 1, paragraph 2), which falls within the claimed contact angle range and time frame, wherein the protein powder contains 1257 mg of calcium per 100 g of powder as evidenced by Dairy (Table, third row from the bottom), which falls within the claimed calcium concentration.  Ji also teaches other protein powders (corresponding to micellar casein (MC) and agglomerated milk protein isolate (agglomerated MPI)) with a contact angle that falls within the claimed contact angle range and time frame (page 156, column 1, paragraph 2; Fig. 4A).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley (Crowley et al., “Rehydration characteristics of milk protein concentrate powders”, 2015, Journal of Food Engineering, vol. 149, pages 105-113) as evidenced by Meena (Meena et al., “Milk protein concentrates: opportunities and challenges”, 2017, Journal of Food Science Technology, vol. 54, issue 10, pages 3010-3024).
Regarding claim 1, Crowley teaches a protein powder (corresponding to MPC85) which has a contact angle with water of less than 75° within 5 seconds from the time point of contact with water (Fig. 2 on page 108; column 2, paragraph 3), which falls within the claimed contact angle range and time frame, wherein the protein powder contains 2300 mg of calcium per 100 g of powder (corresponding to 2.30 g/100g) as evidenced by Meena (Table 4 on page 3017), which falls within the claimed calcium concentration.
Regarding claim 14, Crowley teaches the invention as described above in claim 1, including the protein powder contains 2300 mg of calcium per 100 g of powder (corresponding to 2.30 g/100g) as evidenced by Meena (Table 4 on page 3017), which falls within the claimed calcium concentration

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (Ji et al., “Assessment of measurement characteristics for rehydration of milk protein based powders”, 2016, Food Hydrocolloids, vol. 54, pages 151-161) as evidenced by Dairy (U.S. Dairy Export Council, “Nutritional Composition of Skim Milk Powder”, 2009, Reference Manual for U.S. Milk Powders) as applied to claim 1 above.
Regarding claim 2, Ji teaches the invention as disclosed above in claim 1, including “wetting is the critical step in powder rehydration process, as powder materials with poor wettability have limited access to contact with water which then causes the formation of non-hydration regions” (page 152, column 1, paragraph 2).  Ji also teaches that “contact angle is usually used as a primary parameter to indicate the degree of wetting process” and that a small contact of less than 90° corresponds to good wettability (page 155, column 2, paragraph 3).  Since the protein powders taught by Ji develop a contact angle of less than 90° within 60 seconds (page 156, column 1, paragraph 2; Fig. 4A), they have good contact with water and a lower occurrence of non-hydration regions.  Although Ji does not teach a maximum oral processing time of 70 seconds, its disclosures of protein powders with wettability and a lower occurrence of non-hydration regions at least suggests that the disclosed powders are capable of achieving an oral processing time that is lower than that of powders with a contact angle of greater than 90°, which includes amounts overlapping the claimed oral processing time.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward determining oral processing time as claimed.  Accordingly, such oral processing time does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claim 1 over Ji: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the protein powder contains at least 400 mg calcium per 100 g powder so that the contact angle of the claimed powder can be small, the intraoral treatment time can be short, and the protein powder can be easier to eat without water as described in [0023] and [0046] of the present specification.  Applicant argued that Ji fails to disclose or suggest this subject matter as the limited disclosure regarding calcium at page 158, paragraph 1 of the first column is insufficient to disclose the inclusion of calcium in the claimed amount.  Applicant stated that, not only does Ji not anticipate the claim, one of ordinary skill in the art would not have had any reason to modify Ji in order to include calcium in the recited amount.  Applicant also added new claim 14 which Applicant stated is patentable by reason of dependency on claim 1 (Applicant’s Remarks, page 7, paragraph 4- page 8, paragraph 2; page 9, paragraph 2).
However, as described above in the updated rejection of claim 1 over Ji, since Ji teaches that the protein powder having the claimed contact angle within the claimed time frame is  skim milk powder (page 156, column 1, paragraph 2) and skim milk powder has a calcium content of 1257 mg of calcium per 100 g of powder as evidenced by Dairy (Table, third row from the bottom), Ji teaches the claimed protein powder.  Since Ji has been shown to anticipate the features of claim 1, Applicant’s arguments are unpersuasive and the rejection of claim 1 over Ji is maintained as written herein.  In regard to new claim 14, claim 14 stands rejected over Crowley as described in its rejection above.

Claim Rejections – 35 U.S.C. §103 of claim 2 over Ji: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant argued that claim 2 is patentable by reason of dependency upon claim 1 (Applicant’s Remarks, page 8, paragraph 3).
However, claim 1 remains rejected over Ji as described above; therefore, Applicant’s arguments are unpersuasive and the rejection of claim 2 over Ji is maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791